 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD FOSTER,                                       Case No. 1:19-cv-01474-LJO-SAB (PC)

12                   Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR EXTENSION OF TIME TO
13           v.                                           FILE OBJECTIONS

14   L. CARROL, et al.,                                   (ECF No. 9 )

15                   Defendants.

16

17          Ronald Foster (“Plaintiff”), a state prisoner, is appearing pro se and in forma pauperis in

18 this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the court is Plaintiff’s motion for an extension of time to file objections

20 to the pending Findings and Recommendations, filed on November 18, 2019.

21          Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted

22 thirty (30) days from the date of service of this order to file objections.

23
     IT IS SO ORDERED.
24

25 Dated:      November 20, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
